DETAILED ACTION
Acknowledgements
Claims 1-6 are pending.
Claims 1-6 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner's Comments
Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C
Claim 1 recites: “a second mobile device…, whereby the first and second may communicate…for an authorization..;” “a long-range gateway for transmitting…;” “a mesh network…, whereby the mesh network is adapted to form….”
Claim 2 recites “wherein the payment application determines…in order to form the first communication path.”
Claim 3 recites “a relay node to form…if the mesh network is unable to form a first communication path.”
Claim 4 recites “wherein the mesh network…, whereby the consensus nodes are adapted to verify transactions.”
Claim 5 recites “wherein the consensus nodes are adapted to update….”

Intended Result
The intended result language does not have patentable weight. See Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001). ("A (whereby/wherein) clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim"); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002).
Claim 1 recites “a second mobile device comprising the payment application, whereby the first and second mobile devices may communicate…” “a mesh network in communication..., whereby the mesh network is adopted to…”
Claim 4 recites “when the mesh network comprises…, whereby the consensus nodes are adapted to verify transactions.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Insufficient Antecedent Basis
Claim 1 recites the limitation “a second mobile device…, whereby the
Claim 6 recites the limitation “wherein the ledger is updated with the verified transaction…” in lines 1 and 2 of claim 6. 
Claims 2-5 are also rejected as each depends from claim 1.

Hybrid
Claim 4-6 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Evidence to support a position that claims 4 and 6 are drawn to a product includes the recitation of “The long-range payment network of”.  On the other hand, evidence to support a position that claims 4 and 6 are drawn to a process includes recitation of:
Claim 4 recites “wherein the mesh network comprises …, the nodes are designated as consensus nodes,…”
claim 6 recites “wherein the ledger is updated …”, 
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 4 and 6 to be drawn to either a product or process.
Claims 5-6 are also rejected as each depends from claim 4. 

Unclear
Claim 3 recites “a relay node…to form a first communication path.” and claim 1 recites “a mesh network in communication…, whereby the mesh network is adapted to form a first communication path…” Claim 3 is dependent from claim 1.  Therefore, this renders claim 3 indefinite because it is unclear “a first communication path” is same or different from “a first communication path” in claim 1.  

Unclear Scope
Claim 5 recites “The long-range payment network of claim 4, wherein …update a ledger upon verifying a transaction.” and claim 6 recites “The long-range payment network of claim 4, wherein the ledger is updated…”.  However, claim 4 is directed to a wireless payment network that comprises mobile devices, long-range gateway, and a mesh network. It is unclear that the claims 5-6 are directed to mobile devices, long-range gateway, and a mesh network or ledger. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140330656A1 (“Zhou et al.”) in view of US Application Publication US20160191642A1 (“ACAR”). 

Regarding claim 1, Zhou et al. teaches:
a first mobile device comprising a payment application; (Fig. 1 items 130, 190; paras 0041, 0045, 0050).
a second mobile device comprising the payment application, (Fig. 1 items 150, 190; paras 0041, 0045, 0050) whereby the first and second mobile devices may communicate with each other via a low energy network protocol using the payment application for an authorization of payment from a user of the first mobile device to a user of the second mobile device; (Fig. 4 paras 0041, 0044, 0050, 0102).
a [network device] for transmitting the authorization of payment from the user of the first mobile device; and (Fig. 1 items 110, 130, 170; paras 0044-0045).
Zhou et al. does not teach the following:
network device is long-range gateway. 
a mesh network in communication with the first and second mobile devices, the mesh network comprising a plurality of additional mobile devices that comprise the payment application, whereby the mesh network is adapted to form a first communication path between the long-range gateway and the first mobile device and a second communication path between the long range gateway and the second mobile device.
However, ACAR teaches:
network device is long-range gateway. (Fig. 17; para 0122).
a mesh network in communication with the first and second mobile devices, the mesh network comprising a plurality of additional mobile devices that comprise the payment application, whereby the mesh network is adapted to form a first communication path between the long-range gateway and the first mobile device and a second communication path between the long range gateway and the second mobile device. (Fig. 17; para 0122).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Mobile and Wearable Device Payments system of Zhou et al. by implementing a mesh network in accordance with the teaching of ACAR. This modification provides 

Regarding claim 2, Zhou et al. in view of ACAR disclose all the limitations as described above. ACAR further discloses:
The long-range wireless payment network of claim 1, wherein the payment application determines a fewest number of hops among the additional mobile devices to reach the long-range gateway in order to form the first communication path. (para 0055).

Regarding claim 3,  Zhou et al. in view of ACAR disclose all the limitations as described above.  ACAR further discloses:
a relay node to form an alternative communication path with the long-range gateway if the mesh network is unable to form a first communication path. (para 0055).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20140330656A1 (“Zhou et al.”) in view of US Application Publication US20160191642A1 (“ACAR”), and in further view of US Application Publication US20170046694A1 (“Chow et al.”).

Regarding claim 4,  Zhou et al. in view of ACAR disclose all the limitations as described above.  ACAR further discloses: 
wherein the mesh network comprises additional devices that form nodes in the mesh network, (Fig. 17; para 0122)
Zhou et al. and ACAR do not teach:
wherein some of the nodes are designated as consensus nodes, whereby the consensus nodes are adapted to verify transactions.
However, Chow et al. teaches:
wherein some of the nodes are designated as consensus nodes, whereby the consensus nodes are adapted to verify transactions. (Paras 0123, 0125-0126, 0130)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Zhou et al. and ACAR by adding the feature of performing transaction verification by consensus node in accordance with the teaching of Chow et al.. This modification strengthen the transaction verification process in addition to provide transparency to the process.

Regarding claim 5,  Zhou et al. in view of ACAR, and in further view of Chow et al. disclose all the limitations as described above.  Chow et al. further discloses:
wherein the consensus nodes are adapted to update a ledger upon verifying a transaction. (paras 0123-0125).

Regarding claim 6,  Zhou et al. in view of ACAR, and in further view of Chow et al. disclose all the limitations as described above.  Chow et al. further discloses: 
wherein the ledger is updated with the verified transaction across all consensus nodes in the mesh network. (paras 0123-0125, 0128-0129).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        	
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685